         Case 1:19-cv-05326-JGK Document 50 Filed 02/08/21 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
ROBERT L. RETTINO,

                         Plaintiff,


             - against -
                                                     19 cv 5326 (JGK)
NEW YORK CITY DEPARTMENT OF
EDUCATION, ET AL.,
                                                     ORDER
                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:
     The Third Amended Complaint has been stricken.            There was

no basis to file it.       The plaintiff’s time to respond to the

Motion to Dismiss the Second Amended Complaint is extended to

February 27, 2021.      The time to reply is extended to March 5,

2021.    If the plaintiff fails to respond to the Motion to

Dismiss, the motion will be decided on the papers already

submitted.

     SO ORDERED.

Dated:       New York, New York
             February 8, 2021             _______/s/ John G. Koeltl____
                                                  John G. Koeltl
                                           United States District Judge




                                      1
